Citation Nr: 1009384	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure. 

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, L.G.B.

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
February 1973 to February 1977, and from February 1981 to 
January 1997.  
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus, and 
granted service connection for bilateral hearing loss and 
degenerative joint disease of the right knee and assigned 
non-compensable evaluations.  Subsequently, in a rating 
decision issued in December 2007, the RO increased the 
disability evaluation for degenerative joint disease of the 
right knee to 10 percent disabling. 

During his October 2007 hearing before a Decision Review 
Officer at the RO, the Veteran's representative indicated 
that he was raising a claim for service connection for 
neuropathy of the lower extremities, secondary to diabetes 
mellitus.  As that claim has not been developed for appellate 
review, it is referred to the RO for appropriate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that VA has not satisfied its duty to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  In an October 2008 statement, the Veteran's 
representative indicated that the Veteran was being treated 
at the John Dingell VA Medical Center and onboard the 
Selfridge ANG Base in Michigan.  On remand, all outstanding 
treatment records should be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran contends that he has diabetes mellitus, secondary 
to herbicide exposure in service.  The Veteran does not 
assert that he was in Vietnam but that he was exposed to 
herbicides in service at Wright Patterson, Wurtsmith, and 
Loring Air Force bases.  (See October 2007 hearing 
transcript.)  Records from the Air Force show that herbicides 
were used at these bases at certain points in time.  However, 
it was noted in these records that the response was limited 
because the details of the Veteran's assignments (such as 
dates worked at each installation, job title, position and 
duties) at those posts were unknown.  It does not appear from 
the record that further development was undertaking to 
confirm the Veteran's presence on those air force bases and, 
if possible, the Veteran's duties at each base.  As such, the 
record suggests that the Veteran may have been exposed to 
herbicides, but is insufficient upon which to render a full 
and fair determination at this time.  VA has a duty to assist 
the Veteran in developing his claim, and so a remand is 
warranted in this case.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  

While the Veteran was afforded examinations for his bilateral 
hearing loss and right knee disability in November 2006, the 
Veteran's representative indicated in the January 2010 
informal hearing presentation that the Veteran's symptoms 
have worsened since his examination and that new examinations 
were warranted.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   As the current levels of disability is 
at issue, contemporaneous examinations of the Veteran's 
bilateral hearing and right knee are necessary to accurately 
assess his disability picture.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  During the November 2006 VA examination, the 
examiner did not comment on the functional effects the 
Veteran experiences as a result of his hearing loss 
disability.  As such, the audiological examination must 
address these factors.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, obtain all outstanding 
treatment records, to include those 
from John Dingell VA Medical Center and 
the Selfridge ANG Base in Michigan.  
All attempts to locate these records 
should be fully documented in the 
claims folder.

2.	Undertake all appropriate action to 
assist with the independent 
corroboration of the Veteran's claimed 
in-service exposure to herbicide agents 
while working at Wright Patterson, 
Wurtsmith, and Loring Air Force bases, 
including, if warranted, by requesting 
relevant unit history information from 
the U.S. Army and Joint Services 
Records Research Center (JSRRC).  If it 
is determined the Veteran has not 
supplied the level of detail and 
information required for a meaningful 
search for corroborating evidence by 
the JSRRC, then there needs to be some 
express indication of this in the 
record and the Veteran appropriately 
notified (i.e. a formal finding).

3.	The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and 
severity of his bilateral hearing loss 
disability.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  The 
examiner should identify auditory 
thresholds, in decibels, at frequencies 
of 1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores. The examiner is 
specifically requested to describe the 
functional effects caused by the 
Veteran's bilateral hearing loss 
disability.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.

4.	The Veteran should be afforded an 
examination to determine the current 
level of severity of his right knee 
disability.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating knee disabilities.

5.	Thereafter, once all efforts to assist 
the Veteran are accomplished and the VA 
examination reports are complete, the 
Veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, 
these claims should be returned to this 
Board for further appellate review, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


